In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

i

MOTION TO DISQUALIFY JUDGE

MOTION AND BRIEF /MEMORANDUM OF LAW REQUESTING THE
HONORABLE THOMAS D. SCHROEDER RECUSE HIMSELF FROM
ANY FURTHER ACTIONS AND PROCEEDINGS IN THIS CASE

Pursuant to Title 28 U.S. Code § 455 “Disqualification of justice, judge, or
magistrate judge”, the Defendant Brian David Hill (“Brian D. Hill”, “Hill”,
“Brian”, “Defendant’), proceeding Pro Se in this action, respectfully requests that
the Honorable U.S. District Court Chief Judge Thomas D. Schroeder (“Hon. Judge
Schroeder“) recuse himself from any further actions and proceedings in this case in

the United States District Court for the Middle District of North Carolina.

FACTS THAT REPRESENT PARTIALITY AND BIAS TOWARDS THE
DEFENDANT AND ALWAYS IN FAVOR OF THE GOVERNMENT

Brian had noticed at the Final Revocation hearing dated September 12, 2019, that
the Hon. Thomas D. Schroeder had exhibited extreme bias and prejudice towards

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 1 of 20
Defendant and led to drastic consequences against Defendant and his constitutional

rights.

First consequence was that Brian was given the statutory maximum imprisonment
and revocation based upon the Government’s recommendation while ignoring the
statements by United States Probation Officer Jason McMurray, the supervising
officer. The Hon. Judge Schroeder ignored the Declaration under Document #181,
known as the “EVIDENCE DECLARATION OF BRIAN DAVID HILL
REGARDING CARBON MONOXIDE AND LETTER TO MARTINSVILLE
POLICE CHIEF IN OPPOSITION TO GOVERNMENT’S/RESPONDENT’S
DOCUMENTS #156, #157, #158, #159 AND #160”. In fact the Hon. Judge
Schroeder did not even admit this Declaration and attached evidence under
Document #186 “Exhibit and Witness List”. Basically stated that Defendant
offered no submission of evidence (no evidence) for the current SRV charge which
isn’t true. When evidence is filed in opposition to the charging Document in a case,

that evidence should have been tried before the Judge and taken into consideration.

These declarations/evidence were also ignored and not admitted into evidence and

neither was it taken into consideration for the final SRV revocation outcome:

06/24/2019 #178 DECLARATION entitled "Evidence Declaration of Brian David
Hill regarding State Pro Se Motion in Opposition to Government's/Respondent's
Document #156, #157, and #158" filed by BRIAN DAVID HILL. (Attachments: # 1
Envelope — Front and Back) (Civil Case number: 17CV1036) (Garland, Leah)
(Entered: 06/25/2019)

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane ? of 20
06/24/2019 #179 DECLARATION entitled "June 21, 2019 Declaration of Brian
David Hill in Opposition to Government's/Respondent's Documents #156, #157,
and #158" filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope — Front and
Back) (Civil Case number: 17CV1036) (Garland, Leah) (Entered: 06/25/2019)

03/28/2019 #172 DECLARATION entitled "Declaration of Brian David Hill in
opposition to charge under documents 156 , 157 , and 158 " filed by BRIAN
DAVID HILL. (Attachments: # 1 Envelope — Front and Back) (Garland, Leah)
(Entered: 03/28/2019)

04/11/2019 #173 DECLARATION entitled "Declaration of Brian David Hill in
Opposition to Government's Documents 156 , 157, and 158 " filed by BRIAN
DAVID HILL. (Attachments: # 1 Envelope — Front and Back) (Garland, Leah)
(Entered: 04/11/2019)

05/03/2019 #174 DECLARATION of BRIAN DAVID HILL entitled "Declaration of
Brian David Hill in Opposition to Government's charging documents # 156 , # 157
, and # 158" filed by BRIAN DAVID HILL. (Attachments: # 1 Envelope — Front

and Back) (Civil Case number: 17CV 1036) (Garland, Leah) (Entered: 05/03/2019)

The transcripts still have not yet been furnished by the Court Reporter of that
hearing, but Assistant United States Attorney Anand Prakash Ramaswamy
(“Ramaswamy”) had made a verbal claim at that Final Revocation Hearing that the
claimed Carbon Monoxide research was found on Wikipedia on the internet in an
attempt to discredit both Roberta Hill (the witness) and Brian David Hill (the
Defendant). Exhibit 3 under Document #181-4, was material that was researched
by family and was cited from the National Institute of Health, a federal

government organization of the United States. If you had noticed the little text in

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 3 of 20
that exhibit, it says “...ncbi-nlm.nih.gov...” which is a federal government domain
name. It also cites reliable sources such as “Kent Olson, MD, FACEP, FACMT,
FACCT, Medical Director and Clinical Professor of Medicine & Pharmacy# and
Craig Smollin, MD, Assistant Medical Director and Clinical Professor of
Medicine”. That was not from “Wikipedia” as Ramaswamy had claimed at the

SRV revocation hearing. The Judge would have had access to that document
(Document #181-4) and didn’t care to correct Ramaswamy on the fact that none of
the research materials presented in Document #181 and attachments were from this
alleged “Wikipedia”. That was a lie/falsehood by Ramaswamy and the judge knew
that was a lie but he had decided to defend or protect Ramaswamy and ignore the
testimony of both Roberta Hill and United States Probation Officer Jason
McMurray (“McMurray”) to give Defendant the maximum punishment for this
revocation. Exhibit 6 from Document #181-7 was sourced from the Centers for
Disease Control (“CDC”) which is also a well-respected federal government
agency that deals with public health and safety. So Ramaswamy was attempting to
demean these federal agencies as calling them collectively, “Wikipedia” type of
source when he had questioned witness Roberta Hill on the stand in an attempt to
discredit Brian David Hill’s claims and Roberta Hill to make them out to be either

incompetent, not credible, or liars.

Federal Rules of Evidence, Rule 706(a) "Court-Appointed Expert Witnesses" it
states that Rule 706 allows a court to appoint an expert witness either “on its own
motion or on the motion of any party.” The Hon. Judge Schroeder also had decided
to dismiss any such notion of Carbon Monoxide to being any such cause for the
Defendant’s unusual and abnormal behavior on September 21, 2018, and stated on
record that Roberta Hill is not an expert witness but refused to resolve the matter

by appointing its own Medical Doctor or any other expert witness who has

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 4 of 20
knowledge on Carbon Monoxide Gas Poisoning. He never gave either party an
opportunity to ask for an expert witness to confirm Brian’s claims of Carbon
Monoxide Gas Poisoning and Roberta Hill’s claims of Carbon Monoxide Gas

Poisoning.

This Judge also had given the maximum punishment under the guise of preventing
Brian from conducting any repeat of the behavior of public nudity (note: at
nighttime in a hiking trail with a lot of trees on both sides) from ever happening
again. However since Brian had been released on bond since May 14, 2019, and
had not exhibited any further behavior, and had not been reported as such before
September 21, 2018. Brian hadn’t been given any incident reports or complaints in
regards to any allegation regarding indecent exposure while incarcerated. What had
happened on September 21, 2018, was an unusual and remote incident. What the
Government’s witness Officer Robert Jones said about any other calls coming in
regarding a “nude male” is considered hearsay because it does not prove that Brian
D. Hill was nude at any other time than during the time of the alleged offense on
September 21, 2018.

There are other issues that can be brought up as well, but Defendant rather those
issues be argued on Appeal. However any willful abuses of discretion which is
caused by bias, prejudice, and/or partiality towards a party deserves of recusal and
should be disqualified from participating in a particular case where such bias,

partiality, and prejudice is found.
ANALYSIS OF THE LAW GOVERNING DISQUALIFICATION

Section 455 provides in relevant part:

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 5 of 270
(a) Any justice, judge, or magistrate judge of the United States shall
disqualify himself in any proceeding in which his impartiality might

reasonably be Questioned.
(b) He shall also disqualify himself in the following circumstances:

(1) Where he has a personal bias or prejudice concerning a party, or
personal knowledge of disputed evidentiary facts concerning the

proceeding ....

28 U.S.C.A. § 455 (West 2006).'[A judge must recuse [himself] if a reasonable,
objective person, knowing all of the circumstances, would have questioned the
judge's impartiality."" United States v. Hartsel, 199 F.3d 812, 820 (6th Cir. 1999)
(quoting Hughes v. United States, 899 F.2d 1495, 1501 (6th Cir. 1990))

(modifications in original).

It is clear that there is an inherit bias or partiality by the Hon. Judge Schroeder
when he has ignored all evidence that was submitted in opposition to Supervised
Release Violation (“SRV”) charging Document #157, but only admitted and
permitted the Government’s evidence and made a ruling entirely favorable to the

Government.

Ignoring evidence is not professional conduct of any judicial official. If evidence is
not valid under the court rules or the Constitution, then it is rebuked in an order
addressing such issue. If evidence is submitted and is valid, and is ignored and
never addressed, then it creates a hole in a party’s ability to defend against
allegations by the other party. It creates a vacuum that sways justice in favor of one
party over the other. If evidence is invalid, then it should be declared invalid and
inadmissible. If evidence is valid, then the Judge should at least weigh in that

6

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 6 of 270
evidence to see if it proves the facts alleged by the party who presented such

evidence.
To prove this, let Facts be submitted to a candid world.

The Hon. Judge Schroeder was entirely or almost entirely dependent upon the

approval of Ramaswamy the counsel for the Government.

Government objected to Defendant’s Notice of Interlocutory Appeal (Document
#187) that was filed before the hearing, the Judge took the objections of the
Government to heart and refused to defer the proceedings until after the Appeal
mandate. The appeal was directly over the decision to reschedule the Final
Revocation hearing because it was too early and did not permit resolving the issue
of Trial De Novo to prove Defendant’s actual innocence/legal innocence to his
state charge that was relevant to the SRV case and hearing. That appeal should
have caused a procedural continuance to a later date for good constitutional

reasoning.

Then the Government was not in favor of the oral motion for continuance by
Defendant’s defense counsel at the time. So the Judge denied that too and was
going to immediately arrest and imprison Brian if he had not spoken up when
permitted to make a statement prior to the sentencing which would have conflicted
with the Trial De Novo, state bond, and assert supremacy over Brian’s
constitutional right to procedural due process. It is an error of law to immediately
revoke Supervised Release or Probation while an appeal for the state charge aka
Trial De Novo is still ongoing because then the Judge can immediately arrest,
detain, and imprison the Defendant making it almost impossible or easy to impede

the due process of a Probationer involved in an ongoing appeal and case of Trial

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 7 of 20
De Novo. It interferes with the state bond conditions and interferes with the state
court process and makes a final decision over the state court process as if the state
has no power when charging a criminal defendant to determine whether a crime
was committed or whether the defendant was actually innocent under statute,
constitution, or case law. The Hon. Judge Schroeder had ordered the Defendant to
turn himself into a Federal Prison Institution or U.S. Marshals Service on
December 6, 2019. This interferes with the state’s constitutional due process of
determining whether Brian is legally guilty or even legally innocent of his original
charge. So if the jury decides, out how emotion, that Brian is guilty, Brian is
deprived in his state case from being able to appeal the decision to a three-judge
Circuit Court bench trial to determine whether or not Brian is legally innocent of
indecent exposure for not being obscene (sexual). It drags out the state case for
possibly more months or even years. It violates Defendant’s right to a speedy trial.
As long as the Defendant is released on bond and following all bond conditions as
ordered by the Court (Document #176, and #176-3) without violation, he should be
permitted under the Constitution and all of due process and under the right to a
speedy trial, to be allowed to dispose of the charge after all appeals timely filed
have been exhausted before the Final Revocation hearing to ensure that all due

process rights have been preserved instead of deprived.

Another interesting proof of bias and prejudice, was that during the revocation
hearing of June 30, 2015 (Document #123, Transcript), the Hon. Judge Schroeder
had been on the side of U.S. Probation Officer Kristy L. Burton and her three
caught perjury statements while testifying on the stand (Document #137,
Document #144, and Document #145). That perjury by Kristy L. Burton is a fraud
upon the court and should have been subject to extreme scrutiny for endangering

the integrity and honesty of the Federal Judicial System by lying on the stand, and

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 8 of 270
getting away with it without being prosecuted. The Hon. Judge Schroeder never
punished Kristy L. Burton for her perjury and had even instructed Brian’s family to
be respectful to Brian’s Probation Officer. However even though Brian and his
family have been respectful to Probation Officer Jason McMurray, Judge

Schroeder had treated Jason differently and didn’t endorse him the same way he
had endorsed Kristy Burton the liar. So the Hon. Judge Schroeder is okay with
people lying on the stand if it is in favor of the Government and against the
Defendant, but when a Probation Officer testifies in favor of the Defense then
Schroeder changes attitude and ignores the Probation Officer Jason McMurray and
doesn’t consider what he says in calculating Brian’s imprisonment, and even
makes the Probation Officer’s life more difficult as the hard work of supervising
Brian is thrown down the toilet by extending Brian’s Supervised Release beyond
2024. The Hon. Judge Schroeder made his Probation Officer’s life more difficult
which is an attack on the Probation Office in favor of the U.S. Attorney. If that
isn’t also considered evidence of an inherit bias or prejudice or partiality towards

the Defendant, than I don’t know what is.

The Hon. Judge Schroeder rather make an error of law and overrule Defendant on
every Government’s objection or almost every Government’s objection may show
an inherit bias against the Defendant in favor of the Government. The job of a
Judge is to resolve the disputes/conflicts between the parties, like a referee ina
football game. It is not the job of a Judge to always rule in favor of one party or
one football team over the other. That would make the average American person
believe that the Federal Courts are rigged in favor of one party and do not represent

the facts and the truth.

Maximum imprisonment was recommended by a specialist in the U.S. Probation
Office in Greensboro (not Roanoke) who had never supervised Brian, does not

9

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 9 of 20
know Brian’s story and does not fully know the circumstances of what had
happened, and the recommendation was not by Brian’s supervising Probation
Officer Jason McMurray. The violation was of a technical nature and if actual legal
innocence is the issue then attempting to revoke the Supervised Release of a
Probationer who may be legally innocent of a new criminal charge may be in
violation of the U.S. Constitution’s Eighth Amendment as “cruel and unusual
punishment” being inflicted because punishment is being inflicted on the actually
innocent which is a miscarriage of justice. The Hon. Judge Schroeder
recommended the maximum prison sentence and did not take anything into
account in Defendant’s favor, that itself is biased, partial, and/or prejudiced on its
face. It is dangerous to a Constitutional Republic and makes it impossible for
Defendant to file anything or ask for any hearings because they will likely all be in
favor of the Government always. With such a Judge over all actions in this case,
Defendant does not stand a chance at winning his 2255 Motion or any Motions,
any bond hearings, or anything for that matter unless the Government gives mercy
to Brian when the Government doesn’t have to show mercy or compassion. The
Hon. Judge Schroeder did not take Brian’s good behavior into account, did not take
Brian’s following of the probation conditions (with one minor infraction under
Document #124 but a 2255 Motion had been filed under penalty of perjury
alleging actual innocence, so that infraction should not count since forcing a
Defendant to accept responsibility would conflict with the affidavit of Brian’s
claimed actual innocence) since 2015. USPO Jason McMurray was being treated
respectfully by Brian, Brian did attend the Sex Offender Treatment provider and
did not lie to them. Brian told the Treatment Provider that he was working on
proving his actual innocence which is his constitutional right under Writ of Habeas
Corpus. Other than that small infraction for simply telling the truth, Brian had been

complying with his conditions without issue for three years (compliance is more

10

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 10 of 20
than three years when excluding the infraction, and Brian’s compliance prior to
the first violation alleged by Kristy L. Burton, Brian’s compliance after being
released on home detention) and his Probation Officer had not run into any issues
which would have caused intervention from the Court until that incident on
September 21, 2018. All of the good time that USPO McMurray has supervised
Brian was not counted, Brian’s good behavior was not counted, the carbon
monoxide evidence was not counted, Brian’s interlocutory appeal was ignored and
was filed after the hearing (to trick the Fourth Circuit U.S. Court of Appeals into
believing that appeal was not filed before the hearing on record), and the
testimony of the only two witnesses presented by Defendant’s counsel was not
counted. His bond conditions had required Brian to attend mental health
counseling and medication to help manage his symptoms which would help keep
his anxiety in check which would prevent Brian from going insane from all of the
stress and anxiety coming from this case. Brian had been compliant with Piedmont
Community Services condition of his bond, and all conditions of his bond
including a strict curfew. That should have also been taken into consideration, but
it wasn’t by the Hon. Judge Schroeder. The only thing he had considered was jail
credit, to make it appear that he was being reasonable and compliant with proper

sentencing procedures.

There was also a weird issue that went on with Document #180 which attorney
Renorda Pryor had also been a witness to. That document shall be attached to this
motion as a true and correct copy of a Document that was filed under #180 that had
a premeditated order from the Hon. Judge Schroeder condemning Brian to 10

months of imprisonment but did not extend his Supervised Release term.

This came from the court issued Document filed June 26, 2019, before it was
modified and replaced with a new document:

11

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 11 of 20
“JUDGMENT AND COMMITMENT”
“Supervised Release Violation Hearing”

“On August 9, 2019, a hearing was held on a charge that the Defendant had
violated the terms and conditions of supervised release as set forth in the Court’s
Order filed July 24, 2015 and the Judgment filed November 12, 2014 in the above-
entitled case, copies of which are attached hereto and incorporated by reference

into this Judgment and Commitment.”
“The Defendant was represented by Renorda E. Pryor, Attorney.”

“The Defendant was found to have violated the terms and conditions of his
supervised release. The violation(s) as follow were willful and without lawful

excuse.”

‘Violation 1.On September 21, 2018, the Defendant was arrested for the

commission of a crime.”

“IT IS ORDERED that the Defendant’s supervised release be revoked. The
Court has considered the U.S. Sentencing Guidelines and the policy statements,

which are advisory, and the Court has considered the applicable factors of 18
U.S.C. §§ 3553(a) and 3583(e).”

“IT IS ORDERED that the Defendant be committed to the custody of the Bureau

of Prisons for imprisonment for a period of ten (10) months.”

“IT IS FURTHER ORDERED that no additional term of supervision be imposed
as to this Defendant.”

12

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 12 of 20
“IT IS RECOMMENDED that the Defendant be permitted to participate in
any available drug treatment program and be designated to a facility as close

as possible to his home in North Carolina.”
“The Defendant is remanded to the custody of the United States Marshal.”

-- End of information copied from alleged premeditated order from the Hon. Judge
Schroeder. --

Attorney Renorda Pryor had assumed that it was some kind of mistake or error, but
Defendant had suspected that the Judge wanted Brian to be given the maximum
imprisonment since his family had shown him this document. Defendant had
suspected that the Judge had originally wanted Brian imprisoned before the hearing
was to have begun, and that is a premeditated order that asserts a personal belief of

guilt before a hearing has even begun. Personal bias or belief outside of the facts.

If this document was incorrectly filed, then it revealed what the Judge had wanted
for Brian months prior to the Final Revocation hearing, or that document was
leaked by a court employee, whistleblower or insider of Judge Schroeder’s
chamber who had decided to take a risk to leak the document to PACER to warn
Brian or his family that they were coming for him and coming to imprison him
before the hearing was even scheduled to begin. If this order was premeditated,
then the Hon. Judge Schroeder was not going to listen to any evidence or witnesses
but only to incarcerate and punish Brian for whatever personal reason or belief he
so desires. That itself is delusional/conclusory thinking and warrants an
investigation into this judge for non-compos mentis. When a fixed belief exists that
Brian had violated the conditions of supervision based on a technical violation of

state law when the matter of his legal innocence has not been resolved, and such

13

Case 1:123-cr-00435-TDS Document 195 Filed 09/30/19 Pane 13 of 20
belief that he deserves maximum punishment no matter what evidence or witnesses

is offered, it is delusional and is irresponsive to the facts and truth in this case.

Defendant asks that the Hon. Judge Schroeder voluntarily recuse himself
entirely from the criminal case of Brian David Hill, the 2255 Motion case of Brian
David Hill, and any other cases or actions that concern Brian David Hill.
Defendant requests that the Judge recuse himself from this case and disqualify

himself from this case.

WHEREFORE, Brian prays for relief that the Judge recuse himself from this

criminal case and the Habeas Corpus civil case concerning his 2255 Motion.

WHEREFORE, Brian prays that a new Judge is assigned to this case, one
that is not in conflict of interest and is impartial. Since Judge Osteen had
voluntarily recused himself from this case, another Judge from the bench is
recommended for assignment of this case and any other case filed by Defendant or

a case that the Defendant is named in such case.

WHEREFORE, Brian prays that he receives any other relief that the Court

deems as necessary and proper.

Declaration of Brian David Hill on attached evidence

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

1. Attached hereto to this filing is a true and correct photocopy of the original
Document #180, Filed 06/26/19, that is entitled as “JUDGMENT AND
COMMITMENT” “Supervised Release Violation Hearing”. It was filed in
that document of the docket sheet until it was modified. “NOTICE OF
HEARING as to BRIAN DAVID HILL. Final Hearing re Revocation of
Supervised Release set for 8/9/2019 at 02:00 PM in Winston-Salem

14

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 14 of 20
Courtroom #2 before CHIEF JUDGE THOMAS D. SCHROEDER. (Engle,
Anita) (Main Document 180 replaced on 6/27/2019) (Engle, Anita).
(Entered: 06/26/2019)”. So it was supposed to have been a NOTICE OF
HEARING document but instead was a well drafted document concerning
the Judgment and Commitment Order of Brian David Hill prior to the future
hearing as if it was something that may have been planned/premeditated
ahead of the planned revocation hearing. Total of 2 pages.

Total is 2 pages of attachment.
I declare under penalty of perjury that the foregoing is true and correct.
Executed on September 25, 2019.

Respectfully submitted,

  

Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Respectfully filed with the Court, this the 25th day of September, 2019.

15

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 15 of 20
Respectfully submitted,

Brian D_ Hill
a

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C. § 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses

shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEE") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

16

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 16 of 20
CERTIFICATE OF SERVICE

Petitioner hereby certifies that on September 25, 2019, service was made by
mailing the original of the foregoing:

“MOTION TO DISQUALIFY JUDGE -- MOTION AND BRIEF /
MEMORANDUM OF LAW REQUESTING THE HONORABLE THOMAS D.
SCHROEDER RECUSE HIMSELF FROM ANY FURTHER ACTIONS AND
PROCEEDINGS IN THIS CASE”

by deposit in the United States Post Office, in an envelope (certified mail), Postage
prepaid, on September 25, 2019 addressed to the Clerk of the Court in the U.S.
District Court, for the Middle District of North Carolina, 324 West Market Street,
Greensboro, NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CMIECF system which
will send notification of such filing to the following parties to be served in this
action:

 

Anand Prakash Ramaswamy Angela Hewlett Miller

U.S. Attorney Office U.S. Attorney Office

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy(@usdoj.gov angela.miller@usdoj.gov

 

JOHN M. ALSUP

US. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401

| john.alsup@usdoj.gov

 

 

 

 

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to
serve process with all parties.

17

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 17 of 20
 

 

Date of signing:

seplenber 24 2OL9

 

I stand with QANON/Donald-Trump — Drain

 

Respectfully submitted,

Brian D-Hill

Signed Signed
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112
Phone #: (276) 790-3505

   

the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.O.S.)

Make America Great Again

 

 

I ask Department of Defense (“DOD”) military Constitutional oath keepers,
alliance, Qanon for help in protecting me from corruption and criminal behavior of

Government.

Certified Mail tracking no: 7017-2680-0000-5750-9153

(anon Any good
coermert ff please

iny ecTuate, b Ml

Eas

18

Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 18 of 20
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA )
)
Vv. ) 1:13CR435-1
)
BRIAN DAVID HILL )

JUDGMENT AND COMMITMENT
Supervised Release Violation Hearing

On August 9, 2019, a hearing was held on a charge that the
Defendant had violated the terms and conditions of supervised
release as set forth in the Court’s Order filed July 24, 2015 and
the Judgment filed November 12, 2014 in the above-entitled case,
copies of which are attached hereto and incorporated by reference
into this Judgment and Commitment.

The Defendant was represented by Renorda E. Pryor, Attorney.

The Defendant was found to have violated the terms and
conditions of his supervised release. The violation(s) as follow
were willful and without lawful excuse.

Violation 1. On September 21, 2018, the Defendant was
arrested for the commission of a crime.

IT IS ORDERED that the Defendant’s supervised release be
revoked. The Court has considered the U.S. Sentencing Guidelines
and the policy statements, which are advisory, and the Court has
considered the applicable factors of 18 U.S.C. §§ 3553(a) and
3583 (e).

IT IS ORDERED that the Defendant be committed to the custody

Case 1:13-cr-00435-TDS Document 180 Filed 06/26/19 Paae 1 of 2
Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 19 of 20
of the Bureau of Prisons for imprisonment for a period of ten (10)
months.

IT IS FURTHER ORDERED that no additional term of supervision
be imposed as to this Defendant.

IT IS RECOMMENDED that the Defendant be permitted to
participate in any available drug treatment program and be
designated to a facility as close as possible to his home in North
Carolina.

The Defendant is remanded to the custody of the United States

Marshal.

 

United States District Judge

, 2019.

 

Case 1:13-cr-00435-TDS Documenti180 Filed 06/26/19 Paae 2 of 2
Case 1:13-cr-00435-TDS Document 195 Filed 09/30/19 Pane 20 of 20
